Citation Nr: 0528967	
Decision Date: 10/28/05    Archive Date: 11/09/05

DOCKET NO.  99-03 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals, shrapnel 
wound, right leg.

2.  Entitlement to service connection for jungle rot of the 
feet.

3.  Entitlement to service connection for a back condition, 
to include as secondary to service-connected residuals, 
fragment wound, left lower leg and thigh.  

4.  Entitlement to a higher initial evaluation for service-
connected fragment wounds, left lower leg and thigh.

5.  Entitlement to a higher initial evaluation for service-
connected fracture of distal joint of the third finger, left 
hand. 

6.  Entitlement to a 10 percent rating for multiple, 
noncompensable service-connected disorders, under 38 C.F.R. § 
3.324.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran had active service from August 1968 to April 
1970.

The veteran's appeal as to the issues listed above arose from 
a September 1998 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas, which 
denied claims of entitlement to service connection for 
residuals, shrapnel wound, right leg, jungle rot of the feet, 
and a back condition, with the claim for a back condition to 
include as secondary to service-connected residuals, fragment 
wound, left lower leg and thigh, denied a claim of 
entitlement to a 10 percent rating for multiple, 
noncompensable service-connected disorders, under 38 C.F.R. § 
3.324, and granted service connection for fragment wounds, 
left lower leg and thigh, and fracture of distal joint of the 
third finger, left hand, with both disabilities evaluated as 
0 percent disabling (noncompensable).  The veteran has 
appealed the denials of service connection, the issues of 
entitlement to higher initial evaluations for his service-
connected fragment wounds, left lower leg and thigh, and 
fracture of distal joint of the third finger, left hand, and 
the denial of the claim for a 10 percent rating for multiple, 
noncompensable service-connected disorders, under 38 C.F.R. § 
3.324

In a statement, received in March 1999, the veteran requested 
a hearing at the RO.  However, in June 1999, the veteran 
withdrew his request for a hearing.  See "report of 
contact" (VA Form 119), dated in June 1999.  Accordingly, 
the Board will proceed without delay.  

FINDINGS OF FACT

1.  The veteran does not have residuals, shrapnel wound, 
right leg, as the result of disease or injury that was 
present during his active military service.

2.  The veteran does not have jungle rot of the feet as the 
result of disease or injury that was present during his 
active military service 

3.  The veteran does not have a back condition as the result 
of disease or injury that was present during his active 
military service, or as a result of a service-connected 
condition.

4.  The veteran's fragment wounds, left lower leg and thigh, 
are not shown to be: superficial, poorly nourished with 
repeated ulceration, painful and tender on objective 
demonstration; productive of functional loss; deep, or 
causing limited motion, as deep or superficial and covering 
an area or areas exceeding 6 square inches (39 sq. cm.), 
superficial and unstable, or superficial and painful on 
examination, nor is it productive of a limitation of left 
lower extremity function.

5.  The veteran's fracture of distal joint of the third 
finger, left hand, is not manifested by unfavorable 
ankylosis.

6.  The veteran's service-connected disabilities are not of 
such a nature or severity as to interfere with normal 
employability.


CONCLUSIONS OF LAW

1.  The veteran does not have residuals, shrapnel wound, 
right leg as the result of disease or injury that was 
incurred during his active military service.  38 U.S.C.A. §§ 
1110, 1131, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2005). 

2.  The veteran does not have jungle rot of the feet as the 
result of disease or injury that was incurred during his 
active military service.  38 U.S.C.A. §§ 1110, 1131, 1154, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2005). 

3.  The veteran does not have a back condition as the result 
of disease or injury that was incurred during his active 
military service, or as a result of a service-connected 
condition.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2005).

4.  The criteria for a compensable evaluation for service-
connected fragment wounds, left lower leg and thigh, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 
4.118, Diagnostic Code 7805 (as in effect prior to August 30, 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.118, Diagnostic Code 7805 
(as in effect August 30, 2002).

5.  The criteria for a compensable evaluation for service-
connected fracture of distal joint of the third finger, left 
hand, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Code (DC) 5226 (as in effect prior to August 26, 
2002, and thereafter).

6.  A 10 percent evaluation for multiple noncompensable 
service-connected disabilities is not warranted.  38 C.F.R. 
§ 3.324 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

The veteran argues that service connection is warranted for 
residuals, shrapnel wound, right leg, jungle rot of the feet, 
and a back condition, with a back condition also claimed as 
secondary to service-connected fragment wounds, left lower 
leg and thigh. 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted on the basis of a post-service 
initial diagnosis of a disease, when "all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred during service."  See 38 C.F.R. 
§ 3.303(d).  

In addition, service connection may be granted for a 
"[d]isability which is proximately due to or the result of a 
service-connected disease or injury."  38 C.F.R. § 3.310(a); 
Harder v. Brown, 5 Vet. App. 183, 187-89 (1993).  
Furthermore, the U.S. Court of Appeals for Veterans Claims 
(Court) has held that secondary service connection on the 
basis of aggravation is permitted under 38 C.F.R. § 3.310, 
and compensation is payable for that degree of aggravation of 
a non-service-connected disability caused by a service- 
connected disability.  Allen v. Brown, 7 Vet. App. 439 
(1995).

Service connection is currently in effect for connected 
fragment wounds, left lower leg and thigh, and fracture of 
distal joint of the third finger, left hand, with each 
disability evaluated as noncompensable.  

As an initial matter, the law provides that, in the case of 
any veteran who engaged in combat with the enemy in active 
service, satisfactory lay or other evidence of an injury 
incurred in service shall be accepted as sufficient proof of 
service incurrence of the injury if the evidence is 
consistent with circumstances of service and notwithstanding 
that there is no official record of service incurrence of the 
injury.  38 U.S.C.A. § 1154(b); see also VAOPGCPREC 12-99, 65 
Fed. Reg. 6256-6258 (2000).

The veteran's discharge indicates that he served in the 
Republic of Vietnam from May 1969 to April 1970.  A DD Form 
215 indicates that his awards include the Purple Heart.  The 
Board further notes that service connection is currently in 
effect for residuals of a fragment wounds to the left lower 
leg and thigh, based on service in Vietnam.  Based on the 
foregoing, the Board finds that the veteran participated in 
combat.  See 38 U.S.C.A. § 5107(b); VAOPGCPREC 12-99.  The 
veteran is therefore eligible for the special considerations 
afforded to combat veterans.  See 38 U.S.C.A. § 1154; 38 
C.F.R. § 3.304(d).


A.  Residuals, Shrapnel Wound, Right Leg

The veteran asserts that service connection is warranted for 
residuals, shrapnel wound, right leg.  He essentially argues 
that he sustained shrapnel wounds of his right leg at the 
same time that he sustained his service-connected fragment 
wounds, left lower leg and thigh.

The veteran's service medical records show that in April 1970 
he was treated for a superficial abrasion about 0.5 
centimeters on the lateral aspect of the left leg.  Another 
report describes the injury as superficial small fragment 
wound to left lower leg and another one to left thigh.  The 
impression was superficial abrasion of skin lateral aspect of 
left thigh.  There was no mention of an injury of any type to 
the right leg.  The veteran's separation examination report, 
dated in April 1970, shows that his lower extremities were 
clinically evaluated as normal.  

As for the relevant post-service medical evidence, it 
consists of VA progress notes, and VA examination reports, 
dated in August 1998 and March 2004.  

VA progress notes, dated between 1996 and 1998, show that in 
April 1998, the veteran was treated for complaints of right 
knee swelling and pain.  The diagnosis was DJD (degenerative 
joint disease).  

The August 1998 VA examination report shows that the veteran 
reported that he sustained shrapnel wounds to both calves 
during service, and that he complained of cramps in his 
calves bilaterally.  On examination, the backs of the legs 
did not have any scars or obvious wounds which the examiner 
could associate with shrapnel wounds, and in fact, there were 
no scars at all.  There was good musculature, with no 
tenderness and no localizing inflammatory process.  The 
diagnoses were shrapnel in both calves by history with 
obvious scars on the skin, and fatigue cramps in both calves.  

The March 2004 VA examination report shows that the veteran 
complained of a ten-year history of bilateral leg pain with 
occasional swelling and tingling.  On examination, no 
shrapnel scars were visible.  There was no tenderness of the 
calves, and no edema of the pretibial area.  There was no 
drainage or redness or heat.  There was no diagnosis 
involving the right lower extremity. 

Despite the fact of the veteran's participation in combat, 
the Board finds that the claim must be denied.  The veteran's 
service medical records do not show treatment for, or the 
existence of, a right leg disorder.  Under 38 U.S.C.A. § 
1110, an appellant must submit proof of a presently existing 
disability resulting from service in order to merit an award 
of compensation.  See Gilpin v. West, 155 F.3d 1353 (Fed.Cir. 
1998).  In this case, there is no competent evidence of a 
diagnosis of residuals of a shrapnel wound.  In this regard, 
although he was given a diagnosis of "shrapnel in both 
calves by history with obvious scars on the skin, and fatigue 
cramps in both calves" in August 1998, this diagnosis is 
"by history" only, and to the extent that it notes 
"obvious scars on the skin" it appears that this was error, 
as the actual findings state that on examination, the backs 
of the legs did not have any scars or obvious wounds which 
the examiner could associate with shrapnel wounds, and in 
fact, there were no scars at all.  In addition, although the 
veteran has been diagnosed with right knee degenerative joint 
disease, this condition is first shown in 1998, about 27 
years after separation from service, and there is no 
competent evidence of a nexus between right knee DJD and the 
veteran's service.  Finally, although the veteran is deemed 
to have participated in combat, the Court has held that 38 
U.S.C.A. § 1154 does not alter the fundamental requirement of 
a medical nexus to service.  See Brock v. Brown, 10 Vet. App. 
155, 162 (1997); Libertine v. Brown, 9 Vet. App. 521 (1996).  
Service connection for residuals, shrapnel wound, right leg, 
is therefore not warranted.  See 38 C.F.R. § 3.303(b).

B.  Jungle Rot of the Feet

The veteran asserts that service connection is warranted for 
jungle rot of the feet.  

The veteran's service medical records do not show any 
treatment for skin symptoms involving the feet.  The 
veteran's separation examination report, dated in April 1970, 
shows that his feet were clinically evaluated as normal.  An 
accompanying "report of medical history" shows that he 
denied a history of skin diseases.   

As for the relevant post-service medical evidence, it 
consists of VA progress notes, and VA examination reports, 
dated in August 1998 and March 2004.  

VA progress notes from the Dallas VA Medical Center (VAMC), 
dated between 1996 and 1998, show that in September 1997, the 
veteran was treated for "poison ivy - dermatitis" of the 
BUE (bilateral upper extremities), alternatively described as 
an erythematous papular rash on the arms and body.  The 
diagnostic impression was poison ivy. 

The August 1998 VA examination report shows that the veteran 
complained of "jungle rot" of the feet.  On examination, 
the examiner noted that the feet did not have any cracks, 
blisters or obvious lesions that would be associated with 
fungal infection.  The diagnosis was bilateral fungus 
infection (jungle rot) of both feet with acute flare-ups 
several times a year.    

VA examination reports, dated in December 2003 and March 
2004, do not contain any findings of skin symptoms of the 
feet, or a diagnosis involving skin symptoms of the feet.  

Despite the fact of the veteran's participation in combat, 
the Board finds that the claim must be denied.  The veteran's 
service medical records do not show treatment for, or the 
existence of, a skin disorder involving the feet.  Under 38 
U.S.C.A. § 1110, an appellant must submit proof of a 
presently existing disability resulting from service in order 
to merit an award of compensation.  See Gilpin v. West, 155 
F.3d 1353 (Fed.Cir. 1998).  In this case, there is no medical 
evidence to show that the veteran has ever had a skin 
disorder involving his feet.  Skin symptoms were not observed 
in any of the three post-service VA examination reports, and 
the "diagnosis" of a skin disorder involving the feet in 
the August 1998 VA examination report is clearly "by 
history" only.  In this regard, the examination report shows 
that the veteran reported that he had received treatment for 
skin symptoms involving his feet "several times" at "VA 
Dallas" in the previous six to seven years "because of 
rather severe episodes."  However, the Dallas VAMC 
outpatient treatment reports do not show any such treatment.  
In addition, there is no competent evidence showing that the 
veteran has a skin disorder involving his feet that was 
related to his active service.  Finally, although the veteran 
is deemed to have participated in combat, the Court has held 
that 38 U.S.C.A. § 1154 does not alter the fundamental 
requirement of a medical nexus to service.  See Brock; 
Libertine.  Service connection for jungle rot of the feet, is 
therefore not warranted.  See 38 C.F.R. § 3.303(b).

C.  Back Condition

The veteran asserts that service connection is warranted for 
a back condition, to include as secondary to service-
connected residuals, fragment wound, left lower leg and 
thigh.  

As previously noted, the veteran's service medical records 
show that in April 1970 he was treated for a superficial 
abrasion about 0.5 centimeters on the lateral aspect of the 
left leg.  Another report describes the injury as superficial 
small fragment wound to left lower leg and another one to 
left thigh.  The impression was superficial abrasion of skin 
lateral aspect of left thigh.  

The veteran's service medical records do not show any 
treatment for symptoms involving the spine.  The veteran's 
separation examination report, dated in April 1970, shows 
that his spine was clinically evaluated as normal.  An 
accompanying "report of medical history" shows that he 
denied a history of back pain of any kind.  

As for the relevant post-service medical evidence, it 
consists of VA progress notes, and a VA examination report, 
dated in August 1998.  

VA progress notes, dated between 1996 and  1998, show that in 
July 1996, the veteran was treated for a two-day history of 
back pain.  The assessment was lumbosacral strain.  

The August 1998 VA examination report shows that the veteran 
complained of a shrapnel injury to the back causing back 
pain.  However, in another part of the report, he appears to 
have denied ever sustaining a shrapnel wound to his back, he 
denied any specific injury, and he indicated that his back 
pain had begun about ten years before.  The diagnoses noted 
"chronic lumbar strain, degenerative joint disease may or 
may not be present," that X-rays would be ordered, and that, 
"Nonetheless, I do not believe that any shrapnel wound that 
he might have had is the cause of the present low back 
problem which began about ten years ago."  An associated X-
ray report for the low back contains an impression noting 
mild levoscoliosis, alignment normal" and probable bilateral 
L5 spondylolysis.  

The veteran's service medical records do not show any 
treatment for back symptoms, or diagnosis of a back disorder.  
Therefore, a chronic condition is not shown during service.  
See 38 C.F.R. § 3.303.  In addition, the earliest evidence 
relevant to the claimed disability is dated in July 1996.  
This is approximately 25 years after separation from service.  
This lengthy period without treatment is evidence that there 
has not been a continuity of symptomatology, and it weighs 
heavily against the claim on a direct basis.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Furthermore, there is 
no competent evidence showing that the veteran has a back 
disorder that was caused or aggravated by his service.  
Finally, although the veteran is deemed to have participated 
in combat, the Court has held that 38 U.S.C.A. § 1154 does 
not alter the fundamental requirement of a medical nexus to 
service.  Brock; Libertine.  Accordingly, the Board finds 
that the preponderance of the evidence is against the claim 
on a direct basis, and that the claim must be denied.  See 38 
C.F.R. § 3.303.

To the extent that the veteran argues that he has a back 
condition that is secondary to his service-connected 
disorder, there is no competent evidence of record to show 
that the veteran has a back disorder that was caused or 
aggravated by a service-connected condition.  Accordingly, 
the Board finds that the preponderance of the evidence 
indicates that the veteran does not have a back disorder that 
was caused or aggravated by a service-connected condition.  
See 38 C.F.R. § 3.310; Allen.

D.  Conclusion

The Board has considered the veteran's written testimony 
submitted in support of his arguments that he has residuals, 
shrapnel wound, right leg, jungle rot of the feet, and a back 
condition, that should be service connected.  His statements 
are not competent evidence of a diagnosis, nor are they 
competent evidence of a nexus between the claimed conditions 
and the veteran's service, or a service-connected condition.  
Although lay evidence is acceptable to prove the occurrence 
of an injury during active duty or symptomatology over a 
period of time when such symptomatology is within the purview 
of or may be readily recognized by lay persons, lay testimony 
is not competent to prove a matter requiring medical 
expertise, such as an opinion as to diagnosis or medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
495 (1992).  Accordingly, the veteran's claims for service 
connection for residuals, shrapnel wound, right leg, jungle 
rot of the feet, and a back condition, must be denied.


II.  Evaluations

The veteran asserts that he is entitled to an initial 
compensable evaluation for his service-connected fragment 
wounds, left lower leg and thigh, and fracture of distal 
joint of the third finger, left hand.   

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. § 
1155; 38 C.F.R. § Part 4.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

The veteran is appealing the original assignment of 
disability evaluations following awards of service 
connection.  In such cases, it is not the present level of 
disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  See Fenderson v. West, 12 Vet. App. 119, 
126 (1999).

A.  Fragment Wounds, Left Lower Leg and Thigh

As for the history of the disability in issue, the veteran's 
service medical records show that in April 1970 he was 
treated for a superficial abrasion of about 0.5 centimeters 
on the lateral aspect of the left leg.  Another report 
describes the injury as a superficial small fragment wound to 
left lower leg and another one to left thigh.  The impression 
was superficial abrasion of skin lateral aspect of left 
thigh.  See 38 C.F.R. § 4.1 (2005).

In April 1998, the veteran filed his claim for service 
connection.  In September 1998, the RO granted service 
connection for fragment wounds, left lower leg and thigh, 
evaluated as noncompensable.  The veteran has appealed the 
issue of entitlement to an initial compensable evaluation.   

The Board first notes that the veteran filed his claim in 
April 1998, and that during the pendency of the veteran's 
appeal, the criteria for evaluating skin disorders were 
revised effective August 30, 2002.  See 67 Fed. Reg. 49590- 
49599 (July 31, 2002).

In Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003), the 
United States Court of Appeals for the Federal Circuit 
overruled Karnas v. Derwinski, 1 Vet. App. 308 (1991), to the 
extent it conflicts with the precedents of the Supreme Court 
and the Federal Circuit.  Karnas is inconsistent with Supreme 
Court and Federal Circuit precedent insofar as Karnas 
provides that, when a statute or regulation changes while a 
claim is pending before VA or a court, whichever version of 
the statute or regulation is most favorable to the claimant 
will govern unless the statute or regulation clearly 
specifies otherwise.  Accordingly, the rule adopted in Karnas 
no longer applies in determining whether a new statute or 
regulation applies to a pending claim.  Pursuant to Supreme 
Court and Federal Circuit precedent, when a new statute is 
enacted or a new regulation is issued while a claim is 
pending before VA, VA must first determine whether the 
statute or regulation identifies the types of claims to which 
it applies.  If the statute or regulation is silent, VA must 
determine whether applying the new provision to claims that 
were pending when it took effect would produce genuinely 
retroactive effects.  If applying the new provision would 
produce such retroactive effects, VA ordinarily should not 
apply the new provision to the claim.  If applying the new 
provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  See VAOPGCPREC 7- 
2003 (Nov. 19, 2003); see also, 38 U.S.C.A. § 5110(g) (West 
2002); 38 C.F.R. § 3.114; VAOPGCREC 3-2000 (Apr. 10, 2000) 
(revised regulations do not allow for their retroactive 
application unless those regulations contain such provisions 
and may only be applied as of the effective date).  The 
former criteria, on the other hand, if more favorable, may be 
applied without any such limitations.  In this case, as 
discussed below, the Board has determined that a compensable 
rating is not warranted under either version of the 
regulations.

The RO has rated the veteran's fragment wounds, left lower 
leg and thigh, under 38 C.F.R. § 4.118, Diagnostic Code 7805 
(effective prior to August 30, 2002) which provided that 
scars were also rated on limitation of function of the part 
affected.

The Board notes that 38 C.F.R. § 4.118, Diagnostic Code 7803 
(effective prior to August 30, 2002) provided a 10 percent 
rating for scars if they were superficial, poorly nourished, 
with repeated ulceration.

38 C.F.R. § 4.118, Diagnostic Code 7804 (effective prior to 
August 30, 2002) provided a 10 percent rating for superficial 
scars that were tender and painful on objective 
demonstration. A note under this regulation indicates that a 
10 percent rating was assigned, when the requirements are 
met, even though the location may have been on tip of the 
finger or toe, and the rating may have exceeded the 
amputation value for the limited involvement.

With regard to the new criteria, under Diagnostic Code 7801 
(effective as of August 30, 2002), scars, other than head, 
face, or neck, that are deep or that cause limited motion: 
area or areas exceeding 6 square inches (39 sq. cm.), warrant 
a 10 percent rating.

Diagnostic Code 7802 (effective as of August 30, 2002) 
pertaining to scars, other than head, face, or neck, that are 
superficial and that do not cause limited motion: Area or 
areas of 144 square inches (929 sq. cm.) or greater, warrant 
a 10 percent rating.

Under 38 C.F.R. § 4.118, Diagnostic Code 7803 (effective as 
of August 30, 2002) a 10 percent rating is warranted for 
superficial and unstable scars. Note (1): An unstable scar is 
one where, for any reason, there is frequent loss of covering 
of skin over the scar. Note (2): A superficial scar is one 
not associated with underlying soft tissue damage.

38 C.F.R. § 4.118, Diagnostic Code 7804 (effective as of 
August 30, 2002) provides a 10 percent rating for superficial 
scars that are painful on examination. Note (1): A 
superficial scar is one not associated with underlying soft 
tissue damage. Note (2): In this case, a 10-percent 
evaluation will be assigned for a scar on the tip of a finger 
or toe even though amputation of the part would not warrant a 
compensable evaluation. (See Sec. 4.68 of this part on the 
amputation rule.)

38 C.F.R. § 4.118, Diagnostic Code 7805 (effective as of 
August 30, 2002) provides that other scars are rated on 
limitation of function of the affected part.

The relevant medical evidence consists of VA examination 
reports, dated in August 1998, December 2003, and March 2004.

The August 1998 VA examination report shows that the veteran 
reported that he sustained shrapnel wounds to both calves 
during service, and that he complained of cramps in his 
calves bilaterally.  On examination, the backs of the legs 
did not have any scars or obvious wounds which the examiner 
could associate with shrapnel wounds, and in fact, there were 
no scars at all.  There was good musculature, with no 
tenderness and no localizing inflammatory process.  The 
diagnoses were shrapnel in both calves by history with 
obvious scars on the skin, and fatigue cramps in both calves.  

The December 2003 VA examination report shows that the 
veteran complained of a bilateral calf pain that began in 
1997.  On examination, the left leg had no visible scars from 
shrapnel wounds.  There was no atrophy of the thigh or the 
legs.  The relevant impression was shrapnel wound to the left 
leg and left thigh.  An associated X-ray for the left tibia 
and fibula contains an impression noting slight pretibial 
swelling of the soft tissues, and that the bones, ankle and 
knee all appeared normal.  

The March 2004 VA examination report shows that the veteran 
complained of a ten-year history of bilateral leg pain with 
occasional swelling and tingling.  On examination, no 
shrapnel scars were visible.  There was no tenderness of the 
calves, and no edema of the pretibial area.  There was no 
drainage or redness or heat.  The examiner noted that the 
veteran's knee was not affected by his shrapnel wounds, and 
had no limitation of motion.  The impressions were shrapnel 
wounds to the left calf, healed, normal examination of the 
left knee, and no limitation of the left knee which could be 
attributed to shrapnel wounds.  The examiner stated, "It is 
this examiner's opinion that it is less likely than not that 
his 'swelling of the left calf' is related to his shrapnel 
wounds."  

After reviewing the evidence, the Board believes that the 
current disability picture resulting from the veteran's 
fragment wounds, left lower leg and thigh, does not 
approximate the requirements for a 10 percent rating under DC 
7805 (effective prior to August 30, 2002).  There is no 
competent evidence to show that his fragment wounds, left 
lower leg and thigh, are productive of any functional loss.  
Accordingly, the claim must be denied.  

A compensable rating is not warranted under any other 
potentially applicable diagnostic code.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Here, each of the three 
VA examination reports shows that the veteran's scars were 
not visible.  In this regard, as noted in Part I.A., to the 
extent that the August 1998 diagnosis notes "obvious scars 
on the skin" it appears that this was error, as the actual 
findings state that on examination, the backs of the legs did 
not have any scars or obvious wounds which the examiner could 
associate with shrapnel wounds, and in fact, there were no 
scars at all. There is no competent evidence to show that the 
residuals of his fragment wounds include scars that are 
poorly nourished, with repeated ulceration, or superficial 
scars that are tender and painful on objective demonstration.  
Therefore, the evidence is insufficient to show that the 
veteran's symptoms, overall, are more accurately described as 
superficial scars that are poorly nourished, with repeated 
ulceration, or as superficial scars that are tender and 
painful on objective demonstration.  See DC's 7803, 7804.

As for the possibility of a higher rating under the new 
criteria, the evidence is insufficient to show that the 
veteran's symptoms, overall, are more accurately described as 
deep or superficial or as causing a limitation of motion and 
as covering an area or areas exceeding 6 square inches (39 
sq. cm.), as superficial and unstable scars, or as 
superficial scars that are painful on examination.  See DC's 
7801, 7802, 7803, 7804.  Rather, his scars are not shown to 
have been visible, and there is no competent evidence that 
they are symptomatic.  Moreover, when one looks to the areas 
of the body involved, it is clear that his symptoms do not 
affect more than 5 percent of the entire body, that there is 
no significant involvement of exposed areas.  Finally, there 
is no evidence to show a limitation of function of an 
affected part to warrant a compensable rating under DC 7805 
(effective August 30, 2002).

Based on the foregoing, the Board concludes that the 
veteran's fragment wounds, left lower leg and thigh, are not 
manifested by symptomatology that approximates, or more 
nearly approximates, the criteria for a compensable 
evaluation.  See 38 C.F.R. § 4.7.  Accordingly, the 
preponderance of the evidence is against the claim, and the 
claim must be denied.

B.  Fracture of Distal Joint of the Third Finger, Left Hand

The veteran argues that a compensable rating is warranted for 
fracture of distal joint of the third finger, left hand.   

As for the history of the disability in issue, the veteran's 
service medical records indicate that in March 1970, he was 
treated for a crush injury of the third finger of his left 
hand after he hit it with a hammer.  The fingernail was noted 
to be partially avulsed, and was removed.  X-rays revealed a 
small, nondisplaced hairline fracture of the distal joint.  
The veteran's separation examination report, dated in April 
1970, shows that his upper extremities were clinically 
evaluated as normal, and that there was no notation of a left 
finger disorder.  See 38 C.F.R. § 4.1.

Ankylosis is stiffening or fixation of a joint as the result 
of a disease process, with fibrous or bony union across the 
joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996).

The only relevant medical evidence consists of a VA 
examination report, dated in December 2003.  This report 
shows that the veteran stated that he had no difficulty with 
his left third finger.  On examination, the nail was normal.  
The veteran could flex the MP (metacarpal phalangeal) joint 
90 degrees, his PIP (proximal interphalangeal) joint 90 
degrees, and his DIP (distal interphalangeal) joint 45 
degrees.  He had full extension. The relevant impression was 
"crush injury of the nail of the 3rd finger of the left hand 
- healed."  An accompanying X-ray report for the left hand 
contains an impression noting severe DJD of the proximal 
interphalangeal joint of the index finger, and that the other 
joints, bones and soft tissues appeared normal.

Under 38 C.F.R. § 4.71a, DC 5226 (as in effect prior to 
August 26, 2002), a maximum 10 percent rating for favorable 
or unfavorable ankylosis of the middle finger (the Board 
parenthetically notes that the RO appears to have incorrectly 
listed the applicable diagnostic code as 5227, which is for 
fingers other than the thumb, index or middle fingers.  See 
38 C.F.R. § 4.71a, DC 5227).  In this case, there is no 
relevant evidence dated prior to August 26, 2002 to show that 
the veteran's left third finger is ankylosed, and there is 
nothing in the subsequently dated medical evidence to warrant 
the conclusion that it was ankylosed at that time.  
Therefore, the claim must be denied.  

A compensable rating is not warranted under any other 
potentially applicable diagnostic code.  Schafrath.  There is 
nothing in the evidence to suggest such functional impairment 
as to be equivalent to extremely unfavorable ankylosis or 
amputation such as to warrant application of the note to DC 
5227, wherein it is provided that extremely unfavorable 
ankylosis of a finger may be rated as amputation under 
diagnostic codes 5152 through 5156.  These diagnostic codes 
provide for up to a 20 percent rating for amputation of the 
middle finger.

During the course of this appeal, VA revised Diagnostic Codes 
5216-5230, which pertain to ankylosis and limitation of 
motion of fingers.  See 67 Fed. Reg. 48784-48787 (July 26, 
2002).  The revisions became effective August 26, 2002.  
These new regulations may be applied as of the effective 
date.  See 38 U.S.C.A. § 5110(g); Kuzma.  

Effective from August 26, 2002, DC 5226 provides a maximum 
evaluation of 10 percent for favorable and unfavorable 
ankylosis of the middle finger of both the major and minor 
hand.  The rating schedule indicates that VA can also 
consider whether evaluation as amputation is warranted and 
whether an additional evaluation is warranted for resulting 
limitation of motion of other digits or interference with 
overall function of the hand.  67 Fed. Reg. 48,784-787 (July 
26, 2002) (codified at 38 C.F.R. § 4.71a, Diagnostic Code 
5226).

For the long (middle) finger (digit III), zero degrees of 
flexion represents the finger fully extended, making a 
straight line with the rest of the hand.  The position of 
function of the hand is with the wrist dorsiflexed 20 to 30 
degrees, the metacarpophalangeal and proximal interphalangeal 
joints flexed to 30 degrees, and the thumb (digit I) abducted 
and rotated so that the thumb pad faces the finger pads.  
Only joints in these positions are considered to be in 
favorable position.  See 38 C.F.R. § 4.71a, Table "Evaluation 
of Ankylosis or Limitation of Motion of Single or Multiple 
Digits of the Hand."  67 Fed. Reg. at 48,785-786.

As noted above, the new rating criteria also provide 
evaluations for limitation of motion of fingers.  For the 
long finger, a maximum 10 percent evaluation is provided for 
limitation of motion, provided certain criteria are met, 
whether it affects the minor or the major hand.  38 C.F.R. § 
4.71a, DC 5229.  

Motion of the thumb and fingers should be described by 
appropriate reference to the joints whose movement is 
limited, with a statement as to how near, in centimeters, the 
tip of the thumb can approximate the fingers, or how near the 
tips of the fingers can approximate the proximal transverse 
crease of palm.  38 C.F.R. § 4.71, as amended by 67 Fed. Reg. 
48,784-787 (July 26, 2002).

In classifying the severity of ankylosis and limitation of 
motion of digits, singly and in combination, ankylosis of 
both the metacarpophalangeal (MP) and proximal 
interphalangeal (PIP) joints, with either joint in extension 
or extreme flexion, will be rated as amputation.  Ankylosis 
of both the MP and PIP joints, even though each is 
individually in favorable position, will be rated as 
unfavorable ankylosis.  When only one joint of a digit is 
ankylosed or limited in motion, the determination will be 
made on the basis of whether motion is possible to within 2 
inches (5.1 centimeters) of the median transverse fold of the 
palm; when so possible, the rating will be for favorable 
ankylosis, otherwise unfavorable ankylosis.  See 38 C.F.R. § 
4.71a, Multiple Fingers: Favorable Ankylosis, Note 3 (2002).

The Board finds that evaluation as amputation is not 
warranted, and that an additional evaluation is not warranted 
for resulting limitation of motion of other digits or 
interference with overall function of the hand.  In this 
regard, the evidence does not show that the veteran's left 
middle finger is ankylosed.  See December 2003 VA examination 
report.  In addition, given the ranges of motion of the 
finger in issue, and the findings (or lack thereof) as to 
strength, atrophy, and neurological functioning, additional 
evaluation is not warranted for resulting limitation of 
motion of other digits or interference with overall function 
of the hand.  In this regard, the veteran is not shown to 
have any impairment of his left middle finger.  Id.  Although 
he is shown to have severe arthritis in the PIP joint of his 
left index finger, service connection is not currently in 
effect for any disorders of his left index finger, or any 
other fingers.  Based on the foregoing, the Board finds that 
the evidence does not show that the veteran's left middle 
finger disability warrants a compensable rating.

With respect to the possibility of entitlement to a 
compensable evaluation under 38 C.F.R. §§ 4.40 and 4.45, the 
Board has also considered whether a compensable evaluation 
could be assigned on the basis of functional loss due to 
subjective complaints of pain.  See DeLuca v. Brown, 8 Vet. 
App. 202, 204-205 (1995); VAOPGCPREC 36-97, 63 Fed. Reg. 
31,262 (1998).  However, there is no objective evidence of 
pain, and the findings (or lack thereof) as to ranges of 
motion, strength, atrophy, and neurological functioning for 
the service-connected finger, and the evidence does not, in 
the Board's judgment, show that the veteran has functional 
loss due to pain to warrant a compensable rating.  38 C.F.R. 
§§ 4.40, 4.45; DeLuca.

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the claim, and that 
the impairment resulting from the veteran's fracture of 
distal joint of the third finger, left hand, disability 
warrants no higher than a noncompensable rating.  
Accordingly, the claim must be denied.


III.  Ten Percent Evaluation Under 38 C.F.R. § 3.324

The veteran argues that a 10 percent evaluation for multiple 
noncompensable service-connected disabilities under the 
provisions of 38 C.F.R. § 3.324 is warranted.

Where a veteran is suffering from two or more separate 
permanent service-connected disabilities of such character as 
clearly to interfere with normal employability, even though 
none of the disabilities may be of compensable degree under 
the rating schedule, a 10 percent evaluation may be assigned, 
but not in combination with any other rating.  38 C.F.R. § 
3.324 (2005).

The veteran's service-connected disabilities are fragment 
wounds, left lower leg and thigh, and fracture of distal 
joint of the third finger, left hand.  In Part II of this 
decision, the Board determined that each of these 
disabilities is properly evaluated as noncompensable.  

The only relevant medical evidence consists of a VA 
examination report, dated in March 2004.  This report shows 
that the veteran stated that he had occasional leg pain and 
swelling that interfered with his work, and that he several 
times a year he could not work due to leg pain.  He also 
asserted that he had daily knee pain (the right or left knee 
was not specified), and that when his knee was hurting, he 
was unable to his carpentry work.  He further indicated that 
this occurred several times per year, and that there would be 
limitations during flare-ups when he cannot work.  In the 
diagnoses, the examiner noted that there was no limitation of 
motion of the left knee which could be attributed to the 
veteran's shrapnel wounds.  

The Board has determined that the claim must be denied.  The 
evidence does not show that the veteran has received 
treatment for his service-connected disabilities.  The 
veteran has reported that he works as a carpenter, and that 
several times a year he cannot work due to leg pain and 
swelling.  However, he also reported he missed work due to 
knee pain, and the Board notes that he is shown to have right 
knee DJD. See April 1998 progress note.  Service connection 
is not currently in effect for this condition.  There is no 
medical or objective evidence associating the use of any lost 
or leave time with the veteran's service-connected 
conditions.  In addition, the claims file does not contain a 
competent opinion, or other persuasive evidence, showing that 
either the veteran's service-connected conditions interfere 
with normal employability.  Accordingly, the Board finds that 
the preponderance of the evidence is against the claim, and 
that the claim must be denied.


IV.  Conclusion

In reaching these decisions, the Board has considered the 
doctrine of reasonable doubt, however, as is stated above, 
the preponderance of the evidence is against the appellant's 
claims, and the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


V.  VCAA

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  The VCAA 
imposes obligations on VA on its duty to notify and assist 
claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language 
of 38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied.  With regard to element (1), above, the Board 
notes that the RO sent the veteran a notice letter in 
December 2004 (back condition claim) and March 2005 (all 
claims), (hereinafter "VCAA notification letters") that 
informed him of the type of information and evidence 
necessary to support his claims.  In addition, by virtue of 
the rating decision on appeal, the statement of the case 
(SOC), and the supplemental statement of the case (SSOC), he 
was provided with specific information as to why these 
particular claims were being denied, and of the evidence that 
was lacking.  

With regard to elements (2) and (3), the Board notes that the 
RO's VCAA notification letters informed the veteran of his 
and VA's respective responsibilities for obtaining 
information and evidence under the VCAA.  See 38 U.S.C.A. 
§ 5107(a) (West 2002); 38 C.F.R. § 3.159(c)(1-3) (2005).  

Finally, with respect to element (4), the Board notes that 
the RO's VCAA notification letters contained a specific 
request for the veteran to provide additional evidence in 
support of his claims.  He was asked to identify all relevant 
treatment and to complete authorizations (VA Forms 21-4138 
and 21-4142) for all evidence that he desired VA to attempt 
to obtain.  In addition, he was supplied with the complete 
text of 38 C.F.R. § 3.159(b)(1) by way of the SSOC.  

What the VCAA seeks to achieve is to give the appellant 
notice of the elements outlined above.  Once that has been 
done-irrespective of whether it has been done by way of a 
single notice letter, or via more than one communication-the 
essential purposes of the VCAA have been satisfied.  Here, 
the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. 
§ 20.1102 (2005); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005). 

The VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  In this case, 
the RO has obtained the veteran's service medical records, as 
well as VA medical records.  The veteran has been afforded VA 
examinations.  With regard to the claims for service 
connection, although etiological opinions have not been 
obtained, the Board finds that the evidence, discussed supra, 
warrants the conclusion that a remand for etiological 
opinions is not necessary to decide the claims.  See 38 
U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) 
(2005); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 
2002). Specifically, he is not shown to have received 
treatment for, or a diagnosis of, the claimed conditions 
during service, the claimed conditions are first shown many 
years after service, and/or he is not shown to have the 
claimed conditions, and the claims file does not currently 
contain objective evidence showing that the claimed 
conditions are related to his service, or a service-connected 
condition.  The Board therefore finds that decisions on the 
merits at this time do not violate the VCAA, nor prejudice 
the appellant under Bernard v. Brown, 4 Vet. App. 384 (1993).

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  





ORDER

Service connection for residuals, shrapnel wound, right leg, 
is denied.  

Service connection for jungle rot of the feet is denied.  

Service connection for a back condition is denied.  

An initial compensable evaluation for fragment wounds, left 
lower leg and thigh, is denied.  

An initial compensable evaluation for fracture of distal 
joint of the third finger, left hand, is denied.  

A 10 percent evaluation for multiple noncompensable service-
connected disabilities under the provisions of 38 C.F.R. § 
3.324 is denied.


	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


